Name: Commission Regulation (EEC) No 2512/88 of 8 August 1988 repealing Regulation (EEC) No 1239/88 introducing surveillance of the release for consumption in Spain of certain pigmeat products coming from other Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 8 . 88 Official Journal of the European Communities No L 220/ 11 COMMISSION REGULATION (EEC) No 2512/88 of 8 August 1988 repealing Regulation (EEC) No 1239/88 introducing surveillance of the release for consumption in Spain of certain pigmeat products coming from other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spaip and Portugal and in particular Article 90 thereof, Whereas pigmeat prices in Spain are already stabilized ; whereas provision should be made to repeal the Regulation introducing surveillance of the release for consumption in Spain of certain products of the pigmeat sector coming from other Member States (') ; whereas that Regulation should be repealed on 15 August 1988 in order to allow the Spanish authorities to make appropriate adjustments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1239/88 is hereby repealed. Article 2 This Regulation shall enter into force on 15 August 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 August 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118, 6 . 5. 1988 , p. 18 .